_______
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

Dean G. Sutton, Esq.
18 Green Road
Post Office Box 187
Sparta, New Jersey 07871
(973) 729-8121
dean@deansuttonlaw.com

In Re:                                                        Case No. 19-28149

                                                              Chapter:   13
William Charles Hovey
                                                              Hearing Date: September 17, 2020
                                                                            @ 11:00 a.m.

                                                              Judge: Rosemary Gambardella


    ORDER GRANTING CREDITOR’S MOTION IN LIMINE IN PART AND DENYING THE
    MOTION IN PART AND GRANTING DEBTOR’S CROSS-MOTION IN LIMINE

            The relief set forth on the following pages, numbered two (2) through two (2) is
            hereby ORDERED.
Page 2
Debtor: William Charles Hovey
Case No. 19-28149/RG
Caption of Order: Order Granting Creditor’s Motion In Limine
                  In Part and Denying that Motion in Part and
                  Granting Debtor’s Cross-Motion In Limine



     This matter having been opened to the Court upon the filing
of a Motion In Limine by creditor Robert M. Pietrowicz seeking to
exclude evidence of Debtor William Charles Hovey’s valuation
report and opinion testimony; and the Debtor William Charles Hovey
having filed opposition to said motion; and having also filed a
Cross Motion in Limine seeking to exclude evidence of Alan Atkin’s
valuation report and opinion testimony; and the Court having
reviewed the parties’ submissions; and having heard oral argument;
and for good cause shown;

     IT IS ORDERED, that the Motion In Limine To Strike Debtor’s
Valuation Report And To Exclude Debtor From Testifying As An Expert
As To The Value of Telemark CNC, LLC’S Assets filed by Robert M.
Pietrowicz is granted; and it is further

     ORDERED, that the Motion In Limine to Exclude Debtor From
Testifying As a Lay Witness As To The Value Of Telemark CNC, LLC’s
Assets filed by Robert M. Pietrowicz is denied; and it is further

     ORDERED, that the Cross-Motion In Limine to Strike Alan
Atkin’s Valuation Report And To Exclude Alan Atkins From Testifying
As To The Value Of Telemark, CNC, LLC’s Assets is granted; and it
is further

     ORDERED, that the appraisal report and valuation opinion
testimony proffered by Alan Atkins shall be and hereby are excluded
from evidence pursuant to Rule 702 of the Federal Rules of
Evidence.
